DETAILED ACTION
DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 12-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/091764 (hereafter WO’764).
WO’764 ([0003]- [0008], [0056]- [0057], [0073]- [0087], [0096], claims) teaches a cannabis compound/composition obtained by extracting the crushed parts of cannabis for treatment of an ailment in a mammal in need thereof, comprising: a cannabis component comprising one or more of Cannabis sativa, Cannabis indica, and Cannabis ruderalis; and at least one additive (essential oils, vitamin E). Herewith, the cannabis component comprises a hybrid of Cannabis sativa and Cannabis indica 
WO’764 also teaches a method of making said compound, comprising: processing a cannabis component; and combining the processed cannabis component with at least one additive.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-4, 12-16 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2013147965 (hereafter WO’965).
WO’965 teaches a method of processing hemp (ruderalis) and cannabis (indica and sativa) into a processed material to be used in formulations that can contain additives and excipients (see sect. [0034]- [0035]).  The formulations may be used in the treatment of pain and inflammation (sect. [0002]). The method of processing uses cannabis leaf, flowers, buds, etc. that are cut, dehulled, sieved, milled, treated with an agent (ice water, alcohol) (see sect. [0010] – [0023], [0029]- [0030]). The hemp is reduced in size to a fine powder (50 microns) which is within the 25 microns to about 1000 microns. (See Choudhary), heated ranging between 200°F to 250°F for a period between 20-20 minutes. 
Wo’965 is silent regarding the content of THC and CBD present in the hemp and the CBD content in the cannabis.  Hemp inherently contain both THC and CBD, with THC at 0.3% and CBD >0.1% and all strains of cannabis contain 0.1 or more THC and CBD.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-5 refer to a hemp product derived from at least two of Cannabis sativa, Cannabis indica, and Cannabis ruderalis.  Hemp is produced from Cannabis Sativa L. (not to be confused by sativa and indica), the definition of hemp according to the National Laboratories (page 20, sect. 3.15) is: THC+CBN/CBD < 1 (This definition supersedes the 0.3% THC definition, of which has no origin) and not a hybrid of at least two of the of Cannabis sativa, Cannabis indica, and Cannabis ruderalis.
While applicant provides possibilities of hybrid cannabis products, there is no indication that applicant was in possession of the hemp product produced from Cannabis Sativa L containing less than 0.3 % THC.  
There is no reference or description of hemp within the specification or examples since hemp is conventionally known be derived from sativa and not a hybrid cannabis.
Claims 1-2 read on reducing the particle size from 0.08 to 750 microns.  The specification in sections [0045-0046], the particle size ranges from 0.2 to 750 microns. .
Claims 1-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Undue experimentation is a conclusion reached by weighing the noted factual considerations set forth below as seen in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). A conclusion of lack of enablement means that, based on the evidence regarding a fair evaluation of an appropriate combination of the factors below, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or us the full scope of the claimed invention without undue experimentation.
These factors include:
(A) The breadth of the claims;
(B) The nature of the invention;
© The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the
invention based on the content of the disclosure.

The nature of the invention - The breadth of the claims 
Claims 1-5 & 12-16 refer to a hybrid cannabis or hemp plants derived from at least two of Cannabis sativa, Cannabis indica, and Cannabis ruderalis. While applicant 
Claims 6-11 read on the preparation of cannabis-based food products containing cannabinoids comprising less than 2% THC, 8 to 26% CBD, 4-10% CBG, 5-12% CBN, 5-20% CBDV.
Claims 13-16 all read on a cannabis component that comprises from about 0 to about 70% tetrahydrocannabinol (THC) and from about 0 to about 70% cannabidiol (CBD), 0.1 to about 99 wt.% Cannabis sativa and from about 0.1 to about 99 wt.% Cannabis indica, 0.1 to about 99 wt.% Cannabis sativa and from about 0.1 to about 99 wt.% Cannabis ruderalis, 0.1 to about 99 wt.% Cannabis indica and from about 0.1 to about 99 wt.% Cannabis ruderalis, or 0.1 to about 99 wt.% of each of Cannabis sativa, Cannabis indica, and Cannabis ruderalis.  
These percentages encompass a host of strains that may or may not contain the required components in said required amounts which have not been enabled within the specification by applicant.
The breadth of claims was a factor in Amgen v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d (Fed. Cir.), cert. Denied, 502 U.S. 856 (1991).
In the Amgen case, the patent claims were directed to DNA sequences that encoded amino acid sequences. Because a very small change in the amino acid sequence of a protein can result in a very large change in the structure-function activity of a protein and because the laws of protein folding are in such a primitive state, predicting protein structure (and hence, activity) while knowing only the sequence of the protein is akin to predicting the weather for a date in the future. (The length of the claimed 
The state of the prior art
The prior art reference of “Marijuana Horticulture: The Indoor/Outdoor Medical Grower's Bible” by Jorge Cervantes discloses that hybrid cannabis strains containing specific characteristics is the result of a carefully planned breeding programing. (See attached article: Chapter 16: Breeding. 
Regarding the percent of THC and CBD contained in hybrid cannabis strains comprising sativa, indica, and ruderalis, the highest recorded percentage of THC is contained in the hybrid strain of cannabis named Modified Bananas (cross of Banana OG (Indica Dominant Hybrid - 70% Indica/30% Sativa) and GMO (Indica Dominant Hybrid - 90% Indica/10% Sativa)) is 34.04% THC and 1% CBD.   The highest percentage of CBD is contained in the hybrid strain named Charlotte’s Web (Indica Dominant Hybrid - 60% Indica / 40% Sativa) is 13 - 20% CBD and <1% THC).
Regarding cannabinoids CBG, CBN, and CBDA, are considered minor cannabinoids, which means they have concentrations of less than 1%.  
There is no teaching in the art of a hybrid cannabis containing three cannabis types unless is composed of two individual hybrids (Modified Bananas (cross of Banana OG (Indica Dominant Hybrid - 70% Indica/30% Sativa) and GMO (Indica Dominant Hybrid - 90% Indica/10% Sativa)).  

The level of one of ordinary skill
The skilled artisan in this field is high, such as that of a PhD in Medical Chemistry, Pharmacology or Research and Professional Breeders. 
The level of predictability in the art
The level of predictability of effectively producing hybrid cannabis strains containing the required about of cannabinoids (THC, CBD, CBG, CBN, CBDV) is low.   One skilled in the art would not predict from the instant disclosure which cannabis types (Sativa, Indica, Ruderalis) once crossed results in the desired strain.  The primary three types of cannabis are an infinite array of hybrid cannabis strains.
Additionally, the hybrid cannabis is cited to contain at minimum two cannabis types.  There is no teaching in the art of a hybrid cannabis containing three cannabis types unless is composed of two individual hybrids (Modified Bananas (cross of Banana OG (Indica Dominant Hybrid - 70% Indica/30% Sativa) and GMO (Indica Dominant Hybrid - 90% Indica/10% Sativa)).
In fact, the courts have made a distinction between mechanical elements function the same in different circumstances, yielding predictable results, chemical and biological compounds often react unpredictably under different circumstances. Nationwide Chem. Corp. v. Wright, 458 F. Supp. 828, 839, 192 USPQ 95, 105(M.D. Fla. 1976); Aff’d 584 F.2d 714, 200 USPQ 257 (5th Cir. 1978); In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24 (CCPA 1970).
The amount of direction provided by the inventor

As stated supra, in the prior art reference of “Marijuana Horticulture: The Indoor/Outdoor Medical Grower's Bible” by Jorge Cervantes, it is disclosed that hybrid cannabis strains containing specific characteristics is the result of a carefully planned breeding programing.
Applicant has disclosed various scenarios pertaining to growing conditions, combinations of cannabis strains, possible percentages of components.   These scenarios cannot be considered adequate guidance to obtain the hybrid of Examples 1-7 wherein definitive amount of the cannabinoids are recited.
Nor is there any guidance as to the hybrid cannabis containing three cannabis types unless is composed of two individual hybrids (Modified Bananas (cross of Banana OG (Indica Dominant Hybrid - 70% Indica/30% Sativa) and GMO (Indica Dominant Hybrid - 90% Indica/10% Sativa)).
The amount of guidance or direction needed to enable the invention is inversely related to the degree of predictability in the art. In re Fisher, 839, 166 USPQ 24. 
Thus, although a single embodiment may provide broad enablement in some cases involving predictable factors, such as mechanical or electrical elements, in cases involving unpredictable factors, such as most crossbreeding, more teaching or guidance is required. In re Fischer, 427 F.2d 839, 166 USPQ 24; Ex Parte Hitzeman, 9 USPQ 2d 1823.
The existence of working examples

The quantity of experimentation needed to make or use the invention based on the content of the disclosure 
The quantity of experimentation needed to be performed by one skilled in the art is yet another factor involved in the determining whether “undue experimentation” is required to make and use the instant invention. “’The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.’” In re Wands, 858 F.2d 737, 8 USPQ2d 1404 (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 218 (CCPA 1976)).
Achieving these results doesn’t happen overnight, however. It takes time and diligence through a process known as “back-crossing.” This involves breeding the same strains together over generations until the grower consistently knows what features to expect from the resulting hybrid. (See attached Marijuana Types: A 101 Guide – CNBS (Growing Hybrid Cannabis Plants))
For there to be genetic stability within a marijuana strain the breeder must go through selection and breeding, pinpointing the dominant and recessive genes within the two strains being crossed. After analyzing offspring with the preferred traits, a breeder is looking for, the breeder will select the preferred traits and continue to breed those offspring to create the desired final product. Selection is a crucial process for a 
For these reasons, one of ordinary skill in the art would be burdened with undue "painstaking experimentation study" to determine and to obtain the instant hybrid cannabis and with the required amounts of the components.  
Thus, one skilled in the art could not use the entire scope of the claimed invention without undue experimentation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH D CARR whose telephone number is (571)272-0637.  The examiner can normally be reached on Monday-Friday (10:30 am -7:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetteroff can be reached on 572-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/DEBORAH D CARR/
Primary Examiner, Art Unit 1622